Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendments and Remarks filed in the U.S. on 7/14/2022.  Claims 1-6, 8-13, and 15-23 are pending in the case. Claims 1, 8, and 15 are written in independent form. Claims 7 and 14 are cancelled. Claims 21-23 are newly added claims.
Applicant’s amendments and remarks filed on 7/14/2022 have been fully considered and were found to overcome the previously cited prior art, thus necessitating the new grounds of rejection presented herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10, 15-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oltean et al. (U.S. Pre-Grant Publication No. 2012/0158672, hereinafter referred to as Oltean), and further in view of Mandagere (U.S. Pre-Grant Publication No. 2010/0250501, herein after referred to as Mandagere).

Regarding Claim 1
Oltean teaches a computer-implemented method comprising:
identifying, at a block level of a file, a duplicate block of a plurality of blocks within the file;
Oltean teaches determining “whether the chunks already exist in the chunk store” (Para. [0041]) where “each file contains references to its chunks that are stored into the system, along with their position in the current file (Para. [0028]).
adjusting granularity of a block size used for deduplication of the file at the block level;
Oltean teaches “a compression phase/module that compresses the chunks (which may be before or after hashing)” (Para. [0006] & Fig. 1 Element 114) thereby teaching adjusting granularity used for deduplication of the chunks that make up a file.
adjusting a type of deduplication for the file; and
Oltean teaches, as part of the deduplication pipeline 102 (Para. [0026] & Fig. 1) “compression algorithm selector…processes the file and chunk metadata…and may try to determine which compression algorithm…(if any) works best for this type of data” (Para. [0046]).
executing deduplication of the file at the block level within the file based upon, at least in part, the granularity of the block size used for deduplication of the file at the block level, 
Oltean teaches a deduplication pipeline that executes deduplication at the block level within files based at least in part on the compression algorithm determined to work best for the type of data (Para. [0046] & Fig. 1) and during chunking 110, “chunking may be performed as according to the structure of the file, content-driven algorithms…, or by using an algorithm to chunk the file contents based on fast hashing techniques…that is repeatedly computed on a sliding window, where a chunk is being selected when the hash functions and the current chunk size/content meets certain heuristics” (Para. [0035]).


While Oltean teaches “the pipeline architecture also provides isolation for…resource management” (Para. [0026]) where when “there is too much data to deduplicate all of it in one single operation given available time and resources…consideration has to be given to which data to deduplicate” (Para. [0003]), Oltean does not explicitly teach:
wherein execution of deduplication using the adjusted granularity is based upon, at least in part, computer resources determined to be required based on the adjusted granularity.

However, in the related field of endeavor of deduplication operations, Mandagere teaches:
wherein execution of deduplication using the adjusted granularity is based upon, at least in part, computer resources determined to be required based on the adjusted granularity.
Mandagere teaches classifying data to be deduplicated using built classifiers and “selecting the best timing and placement for performing selected deduplication based on the resource utilization of the selected deduplication approach, available system resource and SLA requirement” (Para. [0030]). Mandagere further teaches “deduplication sets are categorized into three broad classes…based on the deduplication characteristics of the objects” (Para. [0054]). Therefore, Mandagere teaches the execution of the deduplication using predetermined computer resources necessary for the selected deduplication approach that is selected in part on characteristics of the data to be deduplicated, such as granularity of a block size for the data to be deduplicated.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Oltean and Mandagere at the time that the claimed invention was effectively filed, to have combined the predetermined resource utilization for executing each of the deduplication approaches, as taught by Mandagere, with the pipeline for data deduplication, as taught by Oltean.
One would have been motivated to make such combination because Mandagere teaches monitoring “whether the estimated resource utilizations of different approaches are accurate” (Para. [0042]) which has an impact on the Total Cost of Ownership (TCO) and “a good implementation of deduplication can often lead to substantial savings, both in terms new resource acquisition costs and management costs which include administration and energy costs, thereby leading to a significant reduction in TCO” (Para. [0005]) and it would have been obvious to a person having ordinary skill in the art that reducing the total cost of ownership by efficiently utilizing resources would save money for the business running the system.

Regarding Claim 2
Oltean further teaches:
storing hashes of the plurality of blocks.
Oltean teaches “hash index service indexes the hashes of some or all of the unique chunks that are already known to the deduplication system (or already stored within the deduplication system” (Para. [0041]).

Regarding Claim 3
Oltean further teaches:
wherein the hashes of the plurality of blocks are stored as part of file metadata of the file.
Oltean teaches “the result of the chunking phase comprises a list of chunks (per file) 232, which are passed using a set of ‘chunk records,’ each of which contains associated metadata describing the type of data in a chunk. One example of such metadata is any rolling hash computed as part of the execution of the chunking algorithms” (Para. [0039]).  Therefore, Oltean teaches the hashes stored as part of the file metadata.

Regarding Claim 6
Oltean further teaches:
wherein the granularity is adjusted on a file by file basis.
Oltean teaches a deduplication pipeline that executes deduplication at the block level within files based at least in part on the compression algorithm determined to work best for the type of data (Para. [0046] & Fig. 1) thereby teaching adjusting granularity based on the a file by file basis

Regarding Claim 8
Some of the limitations herein are similar to some or all of the limitations of Claim 1.
Oltean further teaches:
a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which (Para. [0091]), when executed across one or more processors, causes at least apportion of the one or more processors to perform operations (Para. [0097]).

Regarding Claim 9
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 10
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 13
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 15
Some of the limitations herein are similar to some or all of the limitations of Claim 1.
Oltean further teaches:
a computing system including one or more processors and one or more memories configured to perform operations (Paras. [0091] & [0097]).

Regarding Claim 16
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 17
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 20
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 21
Oltean and Mandagere further teach:
wherein adjusting the granularity of the block size used for the deduplication of the file at the block level is based upon, at least in part, a minimum block size setting defined for a variable deduplication.
Oltean teaches a minimum block size setting for adjusting the granularity of chunk sizes in variable deduplication by teaching “after any compression is performed, the runtime…may verify whether any substantial savings were made; for example if a compressed chunk is larger than its uncompressed form, is stored uncompressed” (Para. [0046]).
Mandagere also teaches a minimum block size setting by teaching “using a chunk portion size threshold for narrowing down chunk size for Variable Chunk Size Hashing (VSH) (Para. [0013]).

Regarding Claim 22
All of the limitations herein are similar to some or all of the limitations of Claim 21.

Regarding Claim 23
All of the limitations herein are similar to some or all of the limitations of Claim 21.


Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mandagere and Oltean, and further in view of Miloushev et al. (U.S. Pre-Grant Publication No. 2004/0133577, hereinafter referred to as Miloushev).

Regarding Claim 4
Mandagere and Oltean teach all of the elements of the claimed invention as recited above except:
wherein the hashes of the plurality of blocks are stored as part of the file metadata of the file as extended attributes sent to a block array to a NAS file system.

However, in the related field of endeavor of file storage, Miloushev teaches:
wherein the hashes of the plurality of blocks are stored as part of the file metadata of the file as extended attributes sent to a block array to a NAS file system.
Miloushev teaches distributing metadata files among different file servers of a NAS array (Para. [0408]).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Oltean, Mandagere, and Miloushev at the time that the claimed invention was effectively filed, to have combined the network attached storage array, as taught by Miloushev, with the predetermined resource utilization for executing each of the deduplication approaches, as taught by Mandagere, and the pipeline for data deduplication, as taught by Oltean.
One would have been motivated to make such combination because Miloushev teaches “a metadata file based switched file system aggregates files across multiple servers of a NAS array in order to increase performance and to aggregate storage capacity” (Para. [0174]).

Regarding Claim 5
Oltean, Mandagere, and Miloushev further teach:
wherein the extended attributes are sent to the block array of the NAS file system using an Application Programming Interface (API) call.
Oltean teaches “the deduplication service 330 includes a management/configuration API module 342, which exposes management APIs for the deduplication service 330” (Para. [0054]) thereby teaching using an API call for sending data to storage.

Regarding Claim 11
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 12
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 18
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 19
All of the limitations herein are similar to some or all of the limitations of Claim 5.



Response to Amendment
Applicant’s Amendments, filed on 7/14/2022, are acknowledged and accepted.
As stated above and restated here for convenience, Applicant’s amendments and remarks filed on 7/14/2022 have been fully considered and were found to overcome the previously cited prior art, thus necessitating the new grounds of rejection presented herein.


Response to Arguments
On pages 7-9 of the remarks filed on 7/14/2022, Applicant argues that Oltean fails to disclose, teach, or suggest at least the [amended] feature ‘wherein execution of deduplication using the adjusted granularity is based upon, at lest in part, computer resources determined to be required based on the adjusted granularity’ at least because Oltean’s disclose that ‘there is too much data to deduplicate all of it in one single operation given available time and resources, whereby consideration ahs to be given to which data to deduplicate’ fails to show that computer resources required for performing deduplication with the adjusted granularity are determined”.Upon review, Applicant’s arguments and amendment were found to be convincing in overcoming the Oltean reference and thus necessitated the new grounds of rejection presented above. In particular, while Oltean teaches “the pipeline architecture also provides isolation for…resource management” (Para. [0026]) where when “there is too much data to deduplicate all of it in one single operation given available time and resources…consideration has to be given to which data to deduplicate” (Para. [0003]), Oltean does not explicitly teach “wherein execution of deduplication using the adjusted granularity is based upon, at least in part, computer resources determined to be required based on the adjusted granularity”.
On pages 9-10 of the remarks filed on 7/14/2022, Applicant argues with respect to claims 5, 12, and 19 that “Oltean’s disclosure of ‘a management/configuration API module 342, which exposes management APIs for the deduplication service 330’ does not disclose, teach, or suggest ‘using an API call for sending data to storage.’…[and] even if Oltean discloses ‘using an API call for sending data to storage,’ such a disclosure does not fairly teach or even suggest Applicant’s claimed feature ‘wherein the extended attributes are sent to the block array of the NAS file system using an Application Programming Interface (API) call’”.Applicant’s argument is not convincing because Claim 5 is dependent on Claim 4 and Claim 5 merely builds upon Claim 4 by clarifying that an API call is used for sending the extended attributes previously recited in claim 4. Oltean clearly teaches the use of an API for enabling the sending of data (Para. [0054]).  Further, an API as it is used in the claims is well understood by a person having ordinary skill in the art as being a software interface offering a service to other pieces of software.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (U.S. Pre-Grant Publication No. 2018/0246664) teaches receiving data that needs to be stored into the disk from a host, and then performing deduplication on the data where the controller does not compress de-duplicated data, but instead directly sends the de-duplicated data to the SSD where the SSD performs compression processing (Para. [0139]).
Vaikar et al. (U.S. Patent No. 8,650,162) teaches a method for integrating data deduplication with block level incremental backup including accessing at least one modified data block of a file, wherein the file is partitioned into a plurality of deduplication segments, identifying at least one deduplication segment that corresponds with the at least one modified data block, computing using at least one processor a signature for each deduplication segment of the at least one corresponding deduplication segment and comparing using at least one processor each signature that is associated with the at least one corresponding deduplication segment with signature information associated with backup data to identify at least one duplicate data block within the backup data and the at least one modified data block.
Agrawal et al. (U.S. Pre-Grant Publication No. 2010/0179941) teaches intelligent replication of production data on a source storage device including a block-level comparison of only the modified files with corresponding files on a destination system to identify particular data blocks that have changed.
Ram (U.S. Pre-Grant Publication No. 2014/0095439) teaches methods and systems for determining an efficiently optimal size of data blocks to use for backing up a data source. Also provided are systems for identifying duplicate data in data backup applications.
Non-Patent Literature Contantinescu et al. (C. Constantinescu, J. Glider and D. Chambliss, "Mixing Deduplication and Compression on Active Data Sets," 2011 Data Compression Conference, 2011, pp. 393-402, doi: 10.1109/DCC.2011.46.) teaches analyzing compression and variations of deduplication both separately and in combination and the order of application when combining the two for tradeoffs between the different methods and their MIPS usage.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        9/22/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154